DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 8 March 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 1- 12 have been fully considered and are persuasive.  The previous Objection to Claims 1 - 12 has been withdrawn. 
Applicant’s arguments with respect to Claims 3 and 12 have been fully considered and are persuasive.  The 112(a) Rejection of Claims 3 and 12 has been withdrawn. 
Applicant’s arguments with respect to Claims 2, 3, 5 – 9, and 12 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 2, 3, 5- 9, and 12 has been withdrawn. 
Applicant’s arguments with respect to Claim 11 have been fully considered and are persuasive.  The 102 Rejection of Claim 11 has been withdrawn. 
Regarding the previous 103 Rejection, applicant argues one skilled in the art would not have been prompted to combine Nacson and Megerle as Nacson is directed to processing articles of different sizes. Examiner respectfully disagrees.
[A] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a).I.
Megerle is both from the same field of endeavor as the claimed invention (inspecting articles for presence of explosives) [0002] and reasonably pertinent to the problem faced by the inventor (driving objects to move while inspecting) [0040]. As such, Megerle is analogous art to the claimed invention and a proper reference for use under 103. See MPEP 2141.01(a).I.
Applicants remaining arguments pertaining to the amended claims have been addressed in the amended rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“accommodating apparatus” in Claims 1 and 11 interpreted as a housing in all claims except for Claims 2 and 3 where sufficient structure has been recited
“inspiratory sampling apparatus” in Claims 1 and 11 interpreted as a tornado sampling apparatus, structure generating rotational airflow, a thermal desorption chamber/cavity, or a sampling pump in all claims except for Claims 5- 9 where sufficient structure has been recited

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding Claim 12, “the samples dropped from the wipe sampling belt” should read “the samples blown off from the wipe sampling belt” in line with Claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in Claims 1 and 11 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to at what point a temperature of the air flow can be considered “high” thus rendering the claim indefinite. Examiner has interpreted “high-temperature air flow” as airflow at any temperature capable of vaporizing samples.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al. (US 2008/0264186), in view of Megerle et al. (US 2003/0106362), in further view of Sheldon (GB 2262603), in further view of Zhang et al. (US 2016/0356679).
Regarding Claim 1, Nacson discloses a gate system for sample detection [0057], comprising: an accommodating apparatus (housing as seen in Figure 5) configured to accommodate an inserted ticket (15) to be detected [0026]; a wipe sampling apparatus including a wipe sampling belt (40), the wipe sampling belt being configured to conduct a wipe sampling (swabbing) on the ticket to be detected [0008, 0027]; an inspiratory sampling apparatus (50 or 90 according the interpretation under 
Nacson fails to expressly disclose the wipe sampling belt to drive the ticket to be detected to move within the accommodating apparatus.
Megerle teaches utilizing a belt (via 24, 24’) to drive an object to be detected to move [0040].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nacson by utilizing the wiping belt to at least partially drive the ticket i.e. at some point in its journey through the accommodating apparatus for the benefit of aiding in dislodging samples to be detected, as taught by Megerle [0031, 0032, 0036, 0038, 0044].
Nevertheless, the combination fails to expressly disclose the samples are blown off by a high-temperature air flow to vaporize the samples.
Sheldon teaches samples are blown off by a high-temperature air flow to vaporize the samples (Page 4, lines 35 – 36). This is an alternative to heating the material containing the sample (Page 4, lines 30 – 35).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nacson by alternatively heating the airflow to vaporize the samples or in addition to Nacson’s heating of the anvil for the benefit desorbing and vaporizing the samples present on Nacson’s wipe sampling 
Nevertheless, the combination fails to expressly disclose the samples are collected through cyclone effect.
Zhang teaches collecting samples through cyclone effect (tornado) [Abstract].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by collecting Nacson’s samples with a cyclone effect for the benefit of achieving a strong suction effect and amplifying collection of gas-borne substances to achieve rapid IMS and GC sampling, as taught by Zhang [0008].
Regarding Claim 2, Nacson discloses the accommodating apparatus comprises: a card slot (22) configured to accommodate the ticket to be detected (Figure 4); and a protrusion (54) configured to increase a contact pressure between the ticket to be detected and the wipe sampling belt such that the ticket to be detected becomes contact with the wipe sampling belt (via 52) (should 54 not be present contact between 15 and 40 would be marginal) [0042, 0043] (Figure 2).
Nacson fails to expressly disclose the protrusion is elastically loaded, however Nacson does teach any suitable mechanism can be used to move it [0042].
Elastically loaded objects e.g. springs are known in the art to bias one object towards another. As the protrusion must be biased towards the inlet [0042], an elastically loaded object is a suitable mechanism.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to elastically load the protrusion e.g. via 
Regarding Claims 5 – 9, Nacson fails to expressly disclose the claimed inspiratory sampling apparatus. Nacson does teach the detector is IMS or GC [0045].
Zhang teaches (Claim 5) an inspiratory sampling apparatus (Figure 1) comprises: a sampling inspiratory port (in which 103, 104 lie) provided under a sampled object (103), and configured to draw the samples into the inspiratory sampling apparatus (Figure 1); airflow discharge ports configured to form airflows (106, 107) (Figure 1, 2) [0057]; and a sampling head (109) configured to collect the samples (Figure 1); wherein (Claim 6) the airflow discharge ports comprise a central rotary airflow discharge port (106) and a peripheral rotary airflow discharge port (107) (Figure 1) [0057]; wherein (Claim 7) the central rotary airflow discharge port (106) is positioned outside of the sampling inspiratory port for discharging an airflow (Figure 1) with a first flow rate (inherently having a flow rate); and the peripheral rotary airflow discharge port (107) is positioned outside of the central rotary airflow discharge port (Figure 1) for discharging an airflow with a second flow rate higher than the first flow rate (inherently true as the airflow passing through 107 is further subdivided into multiple outlets 106 as seen in Figure 2, therefor the flow rate through 107 is higher than that through any one of 106); wherein (Claim 8) the inspiratory sampling apparatus further comprises an O-ring seal (108) and a flared sampling head cover (see flare in 105) (Figure 1); and wherein (Claim 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 10, Nacson fails to expressly disclose the claimed detection apparatus. Nacson does teach the detector is IMS or GC [0045].
Zhang teaches a detection apparatus comprising at least one of a chromatographic column and an ion migration tube [0049, 0053], and a sample exchange semi-permeable membrane (111) [0049, 0052].
As such, it would have been obvious to one skilled in the at before the effective filing date of the applicant’s invention utilize Zhang’s detection apparatus in Nacson’s system for the benefit achieving a strong suction effect, amplifying collection of gas-borne substances to achieve rapid IMS and GC sampling, preventing water molecules, ammonia molecules and other contaminants from entering and contaminating the chromatographic column(s) or migration tube(s), and restrict formation of clusters, thereby improving a resolution ratio of the instrument, as taught by Zhang [0008, 0042, 0049, 0052].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al. (US 2008/0264186), in view of Megerle et al. (US 2003/0106362), in further view of Sheldon (GB 2262603), in further view of Zhang et al. (US 2016/0356679), in further view of Ho et al. (US 2019/0205709)
Regarding Claim 3, Nacson discloses the accommodating apparatus further comprises: an information reader (82 or 86) configured to read information of the ticket to be detected by a chip built in the information reader (inherently present for them to function) [0030]; and the accommodating apparatus configured to remove the ticket to be detected from the card slot (24) after the detection is completed [0026 – 0028].
Nacson fails to expressly disclose a spring plate configured to remove the ticket.
Ho teaches a spring plate (210, 218) configured to remove a ticket (206) (Figure 2a).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nacson to include a spring plate configured to remove the ticket for the benefit of aiding the ticket in being pushed out from the housing [Abstract].
Nevertheless, the combination fails to expressly disclose verifying the information of the ticket, the removal occurring after the information verification.
Examiner takes Official Notice it is common knowledge in the art to verify the information on tickets e.g. via check digits on barcodes.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to verify the information on the ticket and release the ticket when the information is verified i.e. passed for the benefit of preventing a user from passing through the gate should a fraudulent ticket be presented i.e. only allowing authorized users through the gate.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al. (US 2008/0264186), in view of Megerle et al. (US 2003/0106362), in further view of Sheldon (GB 2262603), in further view of Zhang et al. (US 2016/0356679), in further view of Chowla (US 7116798).
Regarding Claim 4, Nacson discloses the wipe sampling apparatus further comprises: an electric roller configured to drive the wipe sampling belt for transmission [0027].
Nacson fails to expressly disclose a semiconductor refrigeration chip configured to cool the wipe sampling belt.
Chowla teaches a semiconductor refrigeration chip (20; thermoelectric chillers are inherently semiconductive) (Col 14, lines 6 – 17). Chilling is requires as it allows for heated objects to return to their preheated conditions (Col 14, lines 6 – 31).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nacson to include a semiconductor refrigeration chip configured to cool the wipe sampling belt for the benefit of returning the belt to preheated temperatures either pre- or post-sampling for the benefit of not changing the color of a ticket to be sampled, preventing early desorption of material on the ticket, and restoring the sampling belt, as taught by Chowla (Col 14, lines 6 – 31). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al. (US 2008/0264186), in view of Sheldon (GB 2262603), in further view of Zhang et al. (US 2016/0356679).
Regarding Claim 11, Nacson discloses a method of sample inspection, comprising: receiving a ticket (15) to be detected [0026]; conducting a wipe-sampling (swabbing) to the ticket to be detected with a wipe sampling belt (40) in a wipe sampling apparatus [0008, 0027]; blowing off samples from the wipe sampling belt by air flow (via pump) [0054], and collecting the vaporized samples [0042, 0052, 0054, 0059, 0063]; and detecting the samples and outputting detection results [0045, 0050, 0059].
Nacson fails to expressly disclose the samples are blown off by a high-temperature air flow to vaporize the samples.
Sheldon teaches samples are blown off by a high-temperature air flow to vaporize the samples (Page 4, lines 35 – 36). This is an alternative to heating the material containing the sample (Page 4, lines 30 – 35).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nacson by alternatively heating the airflow to vaporize the samples or in addition to Nacson’s heating of the anvil for the benefit desorbing and vaporizing the samples present on Nacson’s wipe sampling apparatus, as taught by Sheldon (Page 4, lines 30 – 36), or increasing/making more efficient the desorption/vaporization.
Nevertheless, the combination fails to expressly disclose the samples are collected through cyclone effect.
Zhang teaches collecting samples through cyclone effect (tornado) [Abstract].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by collecting Nacson’s samples with a cyclone effect for the benefit of achieving a strong suction .

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nacson et al. (US 2008/0264186), in further view of Sheldon (GB 2262603), in further view of Zhang et al. (US 2016/0356679), in further view of Megerle et al. (US 2003/0106362).
Regarding Claim 12, Nacson discloses after receiving the ticket to be detected, reading information of the ticket to be detected (via 82) [0030] within an accommodating apparatus (housing as seen in Figure 5) by a gate system [0057], wherein the gate system comprises: the accommodating apparatus (housing as seen in Figure 5) configured to accommodate the ticket (15) to be detected [0026]; the wipe sampling apparatus including the wipe sampling belt (40), the wipe sampling belt being configured to conduct the wipe-sampling (swabbing) on the ticket to be detected [0008, 0027]; an inspiratory sampling apparatus (90) configured to collect the samples blown off from the wipe sampling belt (for 60) [0054, 0059]; and a detection apparatus (60) configured to detect the samples and output the detection results [0045, 0050, 0059].
Nacson fails to expressly disclose the wipe sampling belt to drive the ticket to be detected to move within the accommodating apparatus.
Megerle teaches utilizing a belt (via 24, 24’) to drive an object to be detected to move [0040].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nacson by utilizing the wiping 
Nevertheless, the combination fails to expressly disclose verifying the information of the ticket.
Examiner takes Official Notice it is common knowledge in the art to verify the information on tickets e.g. via check digits on barcodes.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to verify the information on the for the benefit of preventing a user from passing through the gate should a fraudulent ticket be presented i.e. only allowing authorized users through the gate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856